FILED

UNITED STATES DISTRICT COURT MAY 2 2 2019

FOR THE DISTRICT OF COLUMBIA Cork, U.S. District & Bankrupicy

Courts for the District of Columhi:
Robert Heard, )
)
Plaintiff, )
)

Vv. ) Civil Action No. 19-1213 (UNA)
)
Mexicans ef al., )
)
Defendants. )
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. The application will be granted and the case
will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B), which requires the Court to dismiss a
complaint upon determining that it, among other enumerated grounds, is frivolous.

Plaintiff, a resident of Gainesville, Georgia, has sued “Mexicans, President of Mexico,
Central Americans, Russian President [Putin], the President of Korea [Kim], and Members of the
Democratic Congress.” Compl. Caption. Plaintiff begins: “While I waited at the portals of the
entrance to begain [sic] this trek into the violation of treason, then I find myself begaining [sic] at
10:00 a.m. to get to the bottom of the issues at hand.” Compl. at 1. The complaint consists
wholly of such nonsensical statements lacking “an arguable basis either in law or in fact.”
Neitzke v. Williams, 490 U.S. 319, 325 (1989). Consequently, the complaint will be dismissed
with prejudice. See Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996) (A dismissal
with prejudice is warranted upon determining “that ‘the allegation of other facts consistent with

the challenged pleading could not possibly cure the deficiency.””) (quoting Jarrell v. United
States Postal Serv., 753 F.2d 1088, 1091 (D.C. Cir. 1985) (other citation omitted)). A separate

Order accompanies this Memorandum Opinion.

Sa ite

Date: May /@_, 2019 United States District Judge
